FILED
Aug 08, 2018
03:42 PM(ET)

TENNESSEE COURT OF
WORKERS' COMPENSATION
CLAIMS

 

TENNESSEE BUREAU OF WORKERS’ COMPENSATION
IN THE COURT OF WORKERS’ COMPENSATION CLAIMS

AT KNOXVILLE
KAITLIN PIERCE, ) Docket No. 2017-03-1398
Employee, )
v. ) State File No. 89239-2017
WHITE STABLES, LLC, )
Employer. ) Judge Lisa A. Lowe

 

 

EXPEDITED HEARING ORDER GRANTING BENEFITS

This matter came before the Court on Kaitlin Pierce’s Request for Expedited
Hearing on August 1, 2018. The central legal issue is whether Ms. Pierce is likely to
prevail at a hearing on the merits on entitlement to medical and temporary disability
benefits. For the reasons below, the Court holds Ms. Pierce would likely prevail and
orders White Stables to provide the requested benefits.

History of Claim

White Stables employed Ms. Pierce on October 20, 2017, as a stable hand/trainer.
She testified White Stables agreed to pay her nine dollars per hour for forty hours per
week. While working on October 21; Ms. Pierce fell from a horse and injured her back,
right hip, and right leg. She reported her injury to White Stables. Ms. Pierce’s father
took her to Sweetwater Hospital Emergency Room, where doctors diagnosed multiple leg
contusions and prescribed crutches and medication. Ms. Pierce submitted the following
bills into evidence: Sweetwater Hospital-$17,259.00; Sweetwater Emergency Room
physician Dr. Joshua Murphy-$220.01; and Tennessee Valley Radiology-$824.00.

Ms. Pierce’s pain continued, so she sought treatment at Athens Walk-In Clinic.
Her leg MRI revealed a muscle tear. The clinic provider assigned restrictions of no
lifting over ten pounds, no bending or stooping, and no walking or standing longer than
thirty minutes. Later, Ms. Pierce sought treatment from Dr. Nathan Trentham, who
ordered physical therapy and continued her restrictions. Ultimately, she started treating
with Dr. Jason Spangler.’ Ms. Pierce testified Dr. Spangler assigned restrictions of no
lifting over fifteen pounds. She still treats with Dr. Spangler.

Ms. Pierce stated White Stables never offered her a position within her restrictions
and she was unable to work until starting a new job at Athens Co-Op on November 26,
2017. Her job at Athens Co-Op pays the same amount she made at White Stables. Ms.
Pierce asked the Court to order White Stables to pay for past and ongoing medical
expenses, designate Dr. Spangler as the authorized treating physician, and pay accrued
temporary disability benefits from October 21 through November 25, 2017.

White Stables called no witnesses and introduced no evidence.” It argued that the
farm/agricultural exemption applies. Additionally, White Stables argued that even if it
were not exempt under the agricultural exemption, it is not liable under the Equine
Activity Exemption. It argued Ms. Pierce was a “participant,” which is defined as “any
person, whether amateur or professional, who engages in equine activity, whether or not a
fee is paid to participate in the equine activity.”

Findings of Fact and Conclusions of Law

Ms. Pierce need not prove every element of her claim by a preponderance of the
evidence to receive relief at an expedited hearing. Instead, she must present sufficient
evidence showing she would likely prevail at a hearing on the merits. McCord v.
Advantage Human Resourcing, 2015 TN Wrk. Comp. App. Bd. LEXIS 6, at *7-8, 9
(Mar. 27, 2015).

Exemptions

White Stables claimed exemption from providing workers’ compensation benefits
under the farm/agricultural and equine activities exemptions. It asked the Court to take
judicial notice of an O*NET online definition of “farmworkers, farm, ranch, and
aquacutural animals.” The Court declines to take judicial notice of the definition, as it is
subject to reasonable dispute and not generally known. See Tenn. R. Evid. 201(b)
(2017).

 

'Ms. Pierce acknowledged that she did not file or introduce any of Dr. Spangler’s records or bills into
evidence.

? White Stables attempted to introduce the affidavit of Pascal White into evidence. Ms. Pierce objected,
and the Court sustained the objection since White Stables did not provide the affidavit ten days before the
hearing as required by Mediation and Hearing Procedures 0800-02-21-.14(b). Therefore, the Court
marked the affidavit for identification only. The Court notes the affidavit stated White Stables has not
had more than four employees regularly employed since January 1, 2018, but Ms. Pierce’s injury occurred
on October 21, 2017.
White Stables also asked the Court to take judicial notice of Tennessee Code
Annotated sections 50-6-106 (D)(4) and 44-20-101-105. The Court takes judicial notice
that these statutes exist. However, their existence does not alleviate White Stables’
burden of establishing application to this case. White Stables failed to introduce any
evidence or provide any testimony to establish applicability of either exemption.

Additionally, White Stables argued exemption from providing workers’
compensation coverage because it only had four employees. The Bureau’s Investigation
Report, admitted into evidence without objection, contained the following excerpt from a
December 1, 2017 interview with White Stables’ business manager, Pascal White: “Ms.
White said that Ms. Pierce was hired to do barn chores such as clean stalls, clean, feed
and groom horses. Ms. White confirmed she had at least five workers[.]” (Emphasis
added.) The Court holds that Ms. Pierce is likely to succeed at a hearing on the merits of
establishing White Stables had five or more employees at the time of her injury and does
not qualify for a workers’ compensation exemption.

Injury

To receive benefits, Ms. Pierce must show she suffered an injury “caused by a
specific incident, or set of incidents, arising primarily out of and in the course and scope
of employment .. . [that] is identifiable by time and place of occurrence.” An injury
“arises primarily out of and in the course and scope of employment” only if the
“employment contributed more than fifty percent (50%) in causing the injury,
considering all causes[.]” Tenn. Code Ann. § 50-6-102(14). “Except in the most
obvious, simple and routine cases, the claimant in a workers’ compensation action must
establish by expert medical evidence the causal relationship . . . between the claimed
injury (and disability) and the employment activity.” Orman v. William Sonoma, Inc.,
803 S.W.2d 672, 676 (Tenn. 1991).

Ample proof established Ms. Pierce suffered a work-related injury. Ms. Pierce
provided a detailed description of the mechanism of injury and introduced medical
records and bills that outlined her treatment for the injury. White Stables provided no
testimony or evidence to rebut Ms. Pierce’s description of the injury or the treatment she
received. The Court holds she suffered an injury arising primarily out of and in the
course and scope of employment.

Medical Benefits

Turning to the requested relief, the Court holds that White Stables must pay for
Ms. Pierce’s past treatment with Sweetwater Hospital, Athens Walk-In Clinic, and Drs.
Trentham and Spangler. The Court further holds that White Stables must also provide
continuing reasonable, necessary treatment related to her work injury. See Tenn. Code
Ann. § 50-6-204(a)(1)(A). The Court appoints Dr. Spangler as the authorized treating
physician. The Court finds treatment with Sweetwater Hospital, Athens Walk-In Clinic,
and Drs. Trentham and Spangler appropriate because White Stables failed to provide a
panel of physicians, thereby requiring Ms. Pierce to seek treatment on her own. See
Young v. Young Elec., 2016 TN Wrk. Comp. App. Bd. LEXIS 24, at *18 (May 25, 2016).

Temporary Disability Benefits

Ms. Pierce additionally seeks temporary disability benefits. Temporary partial
disability (TPD) benefits apply if she did not earn her average weekly wage due to
physician-assigned restrictions from the work injury. Specifically, “[t]emporary partial
disability refers to the time, if any, during which the injured employee is able to resume
some gainful employment but has not reached maximum recovery.” Frye v. Vincent
Printing Co., 2016 TN Wrk. Comp. App. Bd. LEXIS 34, at *15-16 (Aug. 2, 2016.)

Ms. Pierce testified about the restrictions assigned as a result of her injury, and
those restrictions are reflected in the medical records. She also testified she was unable
to work from October 21 until starting a new job on November 26, 2017. White Stables
offered no rebuttal testimony. Additionally, it did not rebut Ms. Pierce’s testimony that
established her average weekly wage at $360.00 and her compensation rate at $240.00.
Thus, the Court concludes that Ms. White is likely to succeed at a hearing on the merits
that she is entitled to five wecks of TPD benefits in the amount of $1,200.00.

Payment of Benefits

White Stables must provide Ms. Pierce with past and ongoing medical and TPD
benefits. However, because it did not have workers’ compensation insurance at the time
of the accident, Tennessee Code Annotated section 50-6-802(e)(1) provides that the
Bureau has discretion to pay limited temporary disability and medical benefits via the
Uninsured Employer’s Fund (UEF). The Court finds Ms. Pierce, through her testimony,
medical records, and the Bureau’s Investigation Report, established the following pre-
requisites for UEF coverage: 1) She worked for an employer who failed to carry workers’
compensation insurance; 2) She suffered an injury primarily arising in the course and
scope of employment after July 1, 2015; 3) She was a Tennessee resident on the date of
the injury; and, 4) She provided notice to the Bureau of the injury and the employer’s
failure to provide workers’ compensation insurance no more than sixty days after the
injury occurred. See Tenn. Code Ann. § 50-6-801(d)(1)-(4).

IT IS, THEREFORE, ORDERED as follows:
1. White Stables shall provide Ms. Pierce with ongoing medical treatment for her

injuries as required by Tennessee Code Annotated section 50-6-204, and Dr.
Spangler shall be the authorized treating physician.
2. White Stables shall be responsible for reasonable, necessary, and related past
medical treatment, including Sweetwater Hospital-$17,259.00; Sweetwater
Emergency Room physician Dr. Joshua Murphy-$220.01; and Tennessee Valley
Radiology-$824.00. Medical bills shall be furnished to White Stables by

Ms. Pierce or the medical providers.
3. Ms. Pierce is entitled to five weeks of TPD benefits in the amount of $1,200.00

4. Ms. Pierce is eligible to receive medical and temporary disability benefits from the
Uninsured Employer’s Fund pursuant to Tennessee Code Annotated section 50-6-
801. The clerk shall forward a copy of this order to the Administrator for
consideration of payment.

5. This matter is set for a Scheduling Hearing on September 27, 2018, at 1:30 p.m.
Eastern Time. The parties must call (865) 594-0091 or (toll-free) (855) 543-5041
to participate in the Scheduling Hearing. Failure to appear by telephone may
result in a determination of the issues without your further participation.

ENTERED August 8, 2018.

sen A ious
HON. LISA A. LOWE
Workers’ Compensation Judge

 

APPENDIX

Exhibits:
1) Affidavit of Kaitlin Pierce
2) Expedited Request for Investigation Report
3) Table of Contents of Medical Records
o Sweetwater Hospital
Internal Medicine Associates
Athens Walk-In Clinic
Benchmark Physical Therapy
Medical Expenses
* Sweetwater Hospital
*" Tennessee Valley Radiology
4) Affidavit of Pascal White marked for identification only

O00 0
Technical Record:
1) Petition for Benefit Determination
2) Dispute Certification Notice
3) Show Cause Order
4) Request for Expedited Hearing
5) Affidavit of Kaitlin Pierce
6) Notice of Filing medical records of Dr. Nathan Trentham
7) Motion to Compel
8) Order Granting Motion to Compel
9) Notice of filing Medical Records
10) Affidavit of Pascal White
11) Emails from White Stables to Bureau employee submitting affidavit of Pascal
White

CERTIFICATE OF SERVICE

 

I certify that a true and correct copy of the Order was sent to the following
recipients by the following methods of service on August 8, 2018.

 

Name Certified | Fax | Email | Service sent to:
Mail

 

Chris Beavers, x chrisbeavers@banksandjones.com
Employee’s Attorney

 

 

John Dupree, x john.dupree@knoxtnlaw.com
Employer’s Attorney

 

 

 

 

 

 

UEF X ___| Lashawn.pender@tn.gov

 

 

 

 

NNY $HRUM, Court Clerk
WC.CourtClerk@tn.gov